Name: Commission Regulation (EU) No 601/2014 of 4 June 2014 amending Annex II to Regulation (EC) No 1333/2008 of the European Parliament and of the Council as regards the food categories of meat and the use of certain food additives in meat preparations Text with EEA relevance
 Type: Regulation
 Subject Matter: foodstuff;  food technology;  marketing;  health;  animal product
 Date Published: nan

 5.6.2014 EN Official Journal of the European Union L 166/11 COMMISSION REGULATION (EU) No 601/2014 of 4 June 2014 amending Annex II to Regulation (EC) No 1333/2008 of the European Parliament and of the Council as regards the food categories of meat and the use of certain food additives in meat preparations (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1333/2008 of the European Parliament and of the Council of 16 December 2008 on food additives (1), and in particular Article 10(3) thereof, Whereas: (1) Annex II to Regulation (EC) No 1333/2008 lays down a Union list of food additives approved for use in foods and their conditions of use. (2) That list may be amended in accordance with the common procedure referred to in Article 3(1) of Regulation (EC) No 1331/2008 of the European Parliament and of the Council (2), either on the initiative of the Commission or following an application. (3) The Union list of food additives was established based on food additives permitted for use in foods in accordance with Directives of the European Parliament and of the Council 94/35/EC (3), 94/36/EC (4) and 95/2/EC (5) and after reviewing their compliance with Articles 6, 7 and 8 of Regulation (EC) No 1333/2008. The Union list includes the food additives on the basis of the categories of food to which they may be added to. (4) In Part D of the Union list, category 8 covers meat and includes subcategories 8.1: Unprocessed meat and 8.2: Processed meat. Category 8.1 is further subdivided into categories 8.1.1: Unprocessed meat other than meat preparations as defined by Regulation (EC) No 853/2004 of the European Parliament and of the Council (6) and 8.1.2: Meat preparations as defined by Regulation (EC) No 853/2004. (5) Point 1.15. of Annex I to Regulation (EC) No 853/2004 defines meat preparations as fresh meat, including meat that has been reduced to fragments, which has had foodstuffs, seasonings or additives added to it or which has undergone processes insufficient to modify the internal muscle fibre structure of the meat and thus to eliminate the characteristics of fresh meat. Meanwhile, it has been clarified that meat preparations can be either processed or unprocessed (7). However, after processing if the characteristics of fresh meat are completely eliminated, it should no longer be considered a meat preparation, but should fall within the definition of meat products as set out in point 7.1. of Annex I to Regulation (EC) No 853/2004. In the interest of legal clarity it is appropriate to use for the purposes of category 8 the terms fresh meat, meat preparations and meat products as defined in Regulation (EC) No 853/2004. Therefore, the subcategories under category 8 in Part D of the Union list, should be amended accordingly. (6) The use of food additives belonging to Group I as defined in Part C of the Union list is generally authorised in processed meat, whereas the authorisation of the use of food additives belonging to that group in unprocessed meat is restricted and only allowed on a case by case basis. (7) When the Union list as set out in Annex II to Regulation (EC) No 1333/2008 was established, meat preparations as defined by Regulation (EC) No 853/2004 were considered as unprocessed meat in which only a restricted number of additives were authorised. However, different interpretation of the definition of meat preparations has led to the situation where the use of certain additives in particular categories of meat differ between the Member States. (8) The Commission has received requests to include some of those uses in the Union list of authorised food additives. These requests have been made available to all Member States.It is appropriate to include those uses in the Union list, where they comply with the general conditions of use of food additives laid down in Regulation (EC) No 1333/2008 and taking into account the need to maintain certain traditional products on the market in some Member States. (9) At the request of some Member States and/or the meat industry, certain uses of Curcumin (E 100), Carmines (E 120), Caramels (E 150a-d), Paprika extract (E 160c) and Beetroot red (E 162) that were traditionally used in certain Member States for the colouring of merguez type products and other traditional products: salsicha fresca, mici, butifarra fresca, longaniza fresca, chorizo fresco, bifteki, soutzoukaki, kebap, cevapcici and pljeskavice have been considered and it is appropriate to authorise these uses. (10) At the request of some Member States the use of Acetic acid and acetates (E 260  263), Lactic acid and lactates (E 270, E 325  327), Ascorbic acid and ascorbates (E 300  302), Citric acid and citrates (E 330  333), as acidity regulators, preservatives and/or anti-oxidants to prevent oxidation and/or rancidity and to increase microbiological stability have been considered and it is appropriate to authorise these uses in all meat preparations to which other ingredients than additives or salt have been added. (11) At the request of some Member States, the use of Phosphoric acid  phosphates  di  tri- and polyphosphates (E 338  452) as humectant to prevent the loss of meat juices during further processing, in particular when the brine has been injected, has been considered and it is appropriate to authorise this use. However, in order to limit further exposure to added phosphates in food, the extension of the use of those phosphates should be limited to Kasseler, BrÃ ¤te, Surfleisch, toorvorst, Ã ¡aÃ ¡lÃ µkk, ahjupraad and burger meat with a minimum vegetable and/or cereal content of 4 % mixed within the meat and Finnish grey salted Christmas ham. (12) At the request of some Member States and/or the meat industry, the use of Nitrites (E 249  250) as a preservative in certain traditional products: lomo de cerdo adobado, pincho moruno, careta de cerdo adobada, costilla de cerdo adobada, Kasseler, BrÃ ¤te, Surfleisch, toorvorst, Ã ¡aÃ ¡lÃ µkk, ahjupraad, kieÃ basa surowa biaÃ a, kieÃ basa surowa metka and tatar woÃ owy (danie tatarskie) has been considered and it is appropriate to authorise this use. (13) At the request of some Member States and/or the meat industry, the use of Alginates (E 401  404), Carrageenan (E 407), Processed euchema seaweed (E 407a), Locust bean gum (E 410), Guar gum (E 412), Tragacanth (E 413), Xanthan gum (E 415), Acetylated distarch phosphate (E 1414) and Hydroxy propyl distarch phosphate (E 1442) as humectants or stabilisers to diminish leakage of water in the packaging and to prevent the loss of meat juices during further processing have been considered. Those uses should be authorised in meat preparations to which ingredients have been injected and in meat preparations composed of meat parts that have been handled differently: minced, sliced or processed and that are combined together, e.g. roulades containing minced meat. Food additives used in meat preparations to prevent the loss of meat juices during further processing do not mislead consumer. (14) At the request of some Member States and/or the meat industry, the use of Sodium carbonates (E 500) as humectant in poultry meat preparations, mici, bifteki, soutzoukaki, kebap, seftalia, cevapcici and pljeskavice in order to maintain consistency and juiciness during further preparation has been considered and it is appropriate to authorise this use. Furthermore, this use in poultry meat preparations allows to cook poultry meat longer and more effectively, maintaining its juiciness and avoiding the consumption of undercooked poultry. (15) At the request of a Member State and/or the meat industry, the use of Acetylated distarch phosphate (E 1414) and Hydroxy propyl distarch phosphate (E 1442) to diminish leakage of water in preparations in which ingredients have been injected, in meat preparations composed of meat parts that have been handled differently: minced, sliced or processed and that are combined together, e.g. roulades containing minced meat and in order to maintain juiciness during the preparation of gyros, souvlaki, bifteki, soutzoukaki, kebap and seftalia have been considered and it is appropriate to authorise these uses. (16) As regards the traditional products, the requested uses of the food additives should comply with the general conditions of use set out in article 6 of Regulation (EC) No 1333/2008 and in particular should not mislead the consumers in the Member States or in the regions where these products are traditionally consumed. (17) In order to ensure uniform application of the use of additives covered by the present regulation, the traditional meat preparations are described in the guidance document describing the food categories in Part E of Annex II to Regulation (EC) No 1333/2008 on food additives (8). (18) The principle of carry-over set out in Article 18(1)(a) of Regulation (EC) No 1333/2008 should be permitted in meat preparations as defined by Regulation (EC) No 853/2004. (19) Pursuant to Article 3(2) of Regulation (EC) No 1331/2008, the Commission has to seek the opinion of the European Food Safety Authority (the Authority) in order to update the Union list of food additives set out in Annex II to Regulation (EC) No 1333/2008, except where the update in question is not liable to have an effect on human health. Acetic acid and acetates (E 260  263), Lactic acid and lactates (E 270, E 325- 327), Ascorbic acid and ascorbates (E 300  302), Citric acid and citrates (E 330  333), Alginates (E 401  404), Carrageenan (E 407), Processed euchema seaweed (E 407a), Locust bean gum (E 410), Guar gum (E 412), Tragacanth (E 413), Xanthan gum (E 415), Sodium carbonates (E 500), Acetylated distarch phosphate (E 1414) and Hydroxy propyl distarch phosphate (E 1442) belong to the group of additives for which no acceptable daily intake has been specified. That implies that they do not pose a risk to health at the levels necessary to achieve the desired technological effect. Therefore the extended use of those additives constitutes an update of the Union list which is not liable to have an effect on human health. The use of Curcumin (E 100), Carmines (E 120), Caramels (E 150a-d), Paprika extract (E 160c), Beetroot red (E 162), Nitrites (E 249  250), Phosphoric acid  phosphates  di  tri- and polyphosphates (E 338  452), will only be extended to certain products that have been traditionally used, hence the extended use of these additives constitutes an update of the Union list which is not liable to have an effect on human health. Therefore, it is not necessary to seek the opinion of the Authority. (20) Annex II to Regulation (EC) No 1333/2008 should be amended accordingly. (21) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Regulation (EC) No 1333/2008 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 June 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 354, 31.12.2008, p. 16. (2) Regulation (EC) No 1331/2008 of the European Parliament and of the Council of 16 December 2008 establishing a common authorisation procedure for food additives, food enzymes and food flavourings (OJ L 354, 31.12.2008, p. 1). (3) European Parliament and Council Directive 94/35/EC of 30 June 1994 on sweeteners for use in foodstuffs (OJ L 237, 10.9.1994, p. 3). (4) European Parliament and Council Directive 94/36/EC of 30 June 1994 on colours for use in foodstuffs (OJ L 237, 10.9.1994, p. 13). (5) European Parliament and Council Directive 95/2/EC of 20 February 1995 on food additives other than colours and sweeteners (OJ L 61, 18.3.1995, p. 1.) (6) Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (OJ L 139, 30.4.2004, p. 55). (7) Health and Consumers Directorate-General's Guidance document on the implementation of certain provisions of Regulation (EC) No 853/2004 on the hygiene of food of animal origin http://ec.europa.eu/food/food/biosafety/hygienelegislation/guide_en.htm (8) http://ec.europa.eu/food/food/fAEF/additives/guidance_en.htm ANNEX Annex II to Regulation (EC) No 1333/2008 is amended as follows: (1) Part A is amended as follows: in Table 1, the entry for point 1 is replaced by the following: 1 Unprocessed foods as defined in Article 3 of Regulation (EC) No 1333/2008, excluding meat preparations as defined by Regulation (EC) No 853/2004 (2) in Part D, the entries for category 08. Meat are replaced by the following: 08. Meat 08.1 Fresh meat, excluding meat preparations as defined by Regulation (EC) No 853/2004 08.2 Meat preparations as defined by Regulation (EC) No 853/2004 08.3 Meat products 08.3.1 Non-heat-treated meat products 08.3.2 Heat-treated meat products 08.3.3 Casings and coatings and decorations for meat 08.3.4 Traditionally cured meat products with specific provisions concerning nitrites and nitrates 08.3.4.1 Traditional immersion cured products (Meat products cured by immersion in a curing solution containing nitrites and/or nitrates, salt and other components) 08.3.4.2 Traditional dry cured products. (Dry curing process involves dry application of curing mixture containing nitrites and/or nitrates, salt and other components to the surface of the meat followed by a period of stabilisation/maturation) 08.3.4.3 Other traditionally cured products. (Immersion and dry cured processes used in combination or where nitrite and/or nitrate is included in a compound product or where the curing solution is injected into the product prior to cooking) (3) Part E is amended as follows: (a) the entry for category 08.1 is deleted; (b) the title of category 08.1.1 is replaced by the following: 08.1 Fresh meat, excluding meat preparations as defined by Regulation (EC) No 853/2004 (c) Category 8.1.2 is amended as follows: (i) the title is replaced by the following: 08.2 Meat preparations as defined by Regulation (EC) No 853/2004 (ii) the entries for E 120, E 150a-d, E 262, E 300, E 301, E 302, E 325, E 326, E 330, E 331, E 332, E 333 and E 338-452 are replaced by the following: E 120 Cochineal, Carminic acid, Carmines 100 only breakfast sausages with a minimum cereal content of 6 %, burger meatwith a minimum vegetable and/or cereal content of 4 % mixed within the meat (in these products, the meat is minced in such a way so that the muscle and fat tissue are completely dispersed, so that fibre makes an emulsion with the fat, giving those products their typical appearance), merguez type products, salsicha fresca, mici, butifarra fresca, longaniza fresca, chorizo fresco, cevapcici and pljeskavice E 150a-d Caramels quantum satis only breakfast sausages with a minimum cereal content of 6 %, burger meatwith a minimum vegetable and/or cereal content of 4 % mixed within the meat (in these products, the meat is minced in such a way so that the muscle and fat tissue are completely dispersed, so that fibre makes an emulsion with the fat, giving those products their typical appearance), merguez type products, salsicha fresca, mici, butifarra fresca, longaniza frescaand chorizo fresco E 261 Potassium acetate quantum satis only prepacked preparations of fresh minced meat and meat preparations to which other ingredients than additives or salt have been added E 262 Sodium acetates quantum satis only prepacked preparations of fresh minced meat and meat preparations to which other ingredients than additives or salt have been added E 300 Ascorbic acid quantum satis only gehakt, prepacked preparations of fresh minced meat and meat preparations to which other ingredients than additives or salt have been added E 301 Sodium ascorbate quantum satis only gehakt, prepacked preparations of fresh minced meat and meat preparations to which other ingredients than additives or salt have been added E 302 Calcium ascorbate quantum satis only gehakt, prepacked preparations of fresh minced meat and meat preparations to which other ingredients than additives or salt have been added E 325 Sodium lactate quantum satis only prepacked preparations of fresh minced meat and meat preparations to which other ingredients than additives or salt have been added E 326 Potassium lactate quantum satis only prepacked preparations of fresh minced meat and meat preparations to which other ingredients than additives or salt have been added E 330 Citric acid quantum satis only gehakt, prepacked preparations of fresh minced meat and meat preparations to which other ingredients than additives or salt have been added E 331 Sodium citrates quantum satis only gehakt, prepacked preparations of fresh minced meat and meat preparations to which other ingredients than additives or salt have been added E 332 Potassium citrates quantum satis only gehakt, prepacked preparations of fresh minced meat and meat preparations to which other ingredients than additives or salt have been added E 333 Calcium citrates quantum satis only gehakt, prepacked preparations of fresh minced meat and meat preparations to which other ingredients than additives or salt have been added E 338-452 Phosphoric acid  phosphates  di  tri  and polyphosphates 5 000 (1) (4) only breakfast sausages: in this product, the meat is minced in such a way so that the muscle and fat tissue are completely dispersed, so that fibre makes an emulsion with the fat, giving the product its typical appearance; Finnish grey salted Christmas ham burger meat with a minimum vegetable and/or cereal content of 4 % mixed within the meat, Kasseler, BrÃ ¤te, Surfleisch, toorvorst, Ã ¡aÃ ¡lÃ µkk,and ahjupraad (iii) the following entries are inserted in their numerical order: E 100 Curcumin 20 only merguez type products, salsicha fresca, butifarra fresca, longaniza fresca and chorizo fresco E 160c Paprika extract 10 only merguez type products, salsicha fresca, butifarra fresca, longaniza fresca, chorizo fresco, bifteki, soutzoukaki and kebap E 162 Beetroot red quantum satis only merguez type products, salsicha fresca, butifarra fresca, longaniza fresca and chorizo fresco E 249-250 Nitrites 150 (7) (7') only lomo de cerdo adobado, pincho moruno, careta de cerdo adobada, costilla de cerdo adobada, Kasseler, BrÃ ¤te, Surfleisch, toorvorst, Ã ¡aÃ ¡lÃ µkk, ahjupraad, kieÃ basa surowa biaÃ a, kieÃ basa surowa metka, and tatar woÃ owy (danie tatarskie) E 260 Acetic acid quantum satis only prepacked preparations of fresh minced meat and meat preparations to which other ingredients than additives or salt have been added E 263 Calcium acetate quantum satis only prepacked preparations of fresh minced meat and meat preparations to which other ingredients than additives or salt have been added E 270 Lactic acid quantum satis only prepacked preparations of fresh minced meat and meat preparations to which other ingredients than additives or salt have been added E 327 Calcium Lactate quantum satis only prepacked preparations of fresh minced meat and meat preparations to which other ingredients than additives or salt have been added E 401 Sodium alginate quantum satis only preparations in which ingredients have been injected; meat preparations composed of meat parts that have been handled differently: minced, sliced or processed and that are combined together. Except bifteki, soutzoukaki, kebap gyros and souvlaki E 402 Potassium alginate quantum satis only preparations in which ingredients have been injected; meat preparations composed of meat parts that have been handled differently: minced, sliced or processed and that are combined together. Except bifteki, soutzoukaki, kebap gyros and souvlaki E 403 Ammonium alginate quantum satis only preparations in which ingredients have been injected; meat preparations composed of meat parts that have been handled differently: minced, sliced or processed and that are combined together. Except bifteki, soutzoukaki, kebap gyros and souvlaki E 404 Calcium alginate quantum satis only preparations in which ingredients have been injected; meat preparations composed of meat parts that have been handled differently: minced, sliced or processed and that are combined together. Except bifteki, soutzoukaki, kebap, gyros and souvlaki E 407 Carrageenan quantum satis only preparations in which ingredients have been injected; meat preparations composed of meat parts that have been handled differently: minced, sliced or processed and that are combined together. Except bifteki, soutzoukaki, kebap, gyros and souvlaki, E 407a Processed euchema seaweed quantum satis only preparations in which ingredients have been injected; meat preparations composed of meat parts that have been handled differently: minced, sliced or processed and that are combined together. Except bifteki, soutzoukaki, kebap, gyros and souvlaki E 410 Locust bean gum quantum satis only preparations in which ingredients have been injected; meat preparations composed of meat parts that have been handled differently: minced, sliced or processed and that are combined together. Except bifteki, soutzoukaki, kebap, gyros and souvlaki E 412 Guar gum quantum satis only preparations in which ingredients have been injected; meat preparations composed of meat parts that have been handled differently: minced, sliced or processed and that are combined together. Except bifteki, soutzoukaki, kebap, gyros and souvlaki E 413 Tragacanth quantum satis only preparations in which ingredients have been injected; meat preparations composed of meat parts that have been handled differently: minced, sliced or processed and that are combined together. Except bifteki, soutzoukaki, kebap, gyros and souvlaki E 415 Xanthan gum quantum satis only preparations in which ingredients have been injected; meat preparations composed of meat parts that have been handled differently: minced, sliced or processed and that are combined together. Except bifteki, soutzoukaki, kebap, gyros and souvlaki E 500 Sodium carbonates quantum satis only poultry meat preparations, mici, bifteki, soutzoukaki, kebap, seftalia, Ã evapÃ iÃ i and pljeskavice E 1414 Acetylated distarch phosphate quantum satis only preparations in which ingredients have been injected; meat preparations composed of meat parts that have been handled differently: minced, sliced or processed and that are combined together, gyros, souvlaki, bifteki, soutzoukaki, kebap and seftalia E 1442 Hydroxy propyl distarch phosphate quantum satis only preparations in which ingredients have been injected; meat preparations composed of meat parts that have been handled differently: minced, sliced or processed and that are combined together, gyros, souvlaki, bifteki, soutzoukaki, kebap and seftalia (7): Maximum amount that may be added during manufacturing (7'): Maximum amount is expressed as Sodium nitrite (d) the title of category 08.2 is replaced by the following: 08.3 Meat products (e) the title of category 08.2.1 is replaced by the following: 08.3.1 Non-heat treated meat products (f) the title of category 08.2.2 is replaced by the following: 08.3.2 Heat treated meat products (g) the title of category 08.2.3 is replaced by the following: 08.3.3 Casings and coatings and decorations for meat (h) the title of category 08.2.4 is replaced by the following: 08.3.4 Traditionally cured meat products with specific provisions concerning nitrites and nitrates (i) the title of category 08.2.4.1 is replaced by the following: 08.3.4.1 Traditional immersion cured products (Meat products cured by immersion in a curing solution containing nitrites and/or nitrates, salt and other components) (j) the title of category 08.2.4.2 is replaced by the following: 08.3.4.2 Traditional dry cured products. (Dry curing process involves dry application of curing mixture containing nitrites and/or nitrates, salt and other components to the surface of the meat followed by a period of stabilisation/maturation) (k) the title of category 08.2.4.3 is replaced by the following: 08.3.4.3 Other traditionally cured products. (Immersion and dry cured processes used in combination or where nitrite and/or nitrate is included in a compound product or where the curing solution is injected into the product prior to cooking)